Citation Nr: 9905132	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-32 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was previously before the Board and remanded to the 
RO in May and August 1998 to allow the veteran an opportunity 
to present evidence at a personal hearing.  In August 1998 
the veteran's representative withdrew the request for a 
personal hearing.


REMAND

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, based upon private medical opinion, the 
veteran has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The Board notes that the United States Court of Veterans 
Appeals (Court) has provided detailed guidance for the 
development of claims for service connection for PTSD once 
the veteran has satisfied the initial burden of establishing 
a well-grounded claim.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

In this case, the veteran has provided information regarding 
events in service which, he argues, is the foundation of his 
PTSD.  The veteran's Form DD 214 reflects that his period of 
active duty included one year, 7 months and 13 days of 
foreign and/or sea service.  The veteran's awards and 
commendations include the Vietnam Service Medal and the 
Vietnam Campaign Medal.  There are no combat awards or 
decorations reported.  The veteran's occupational specialty 
was reported as cook.  His DA Form 20 notes that he served in 
Vietnam from September 1967 to May 1969.

The record reflects that the veteran has reported various 
incidents during his military service, including involvement 
"in heavy combat situations on frequent occasions," which 
are not corroborated by other evidence.  VA medical opinion 
in November 1996 noted that the veteran presented a 
complicated case, and that further evaluation was required 
"after his exposure to inservice stressors has been 
appropriately verified."  Therefore, the Board finds 
additional development is required for an adequate 
determination of this appeal.

In addition, the Board notes that Cohen v. Brown, 10 Vet. 
App. 128 (1997), alters the analysis in connection with 
claims for service connection for PTSD.  Significantly, the 
Court held that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.

The regulatory amendments to 38 C.F.R. §§ 4.125 & 4.126, and 
the incorporation of DSM-IV, may have a liberalizing effect 
in adjudicating a claim for service connection for PTSD, 
particularly when an individual is not a combat veteran or is 
not shown to have "engaged in combat with the enemy."  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed to 
submit additional information in support 
of his claim.  All pertinent evidence 
received should be associated with the 
claims file.

2.  The RO should obtain copies of all VA 
outpatient treatment and hospital records 
relevant to the veteran's claim.  All 
pertinent evidence received should be 
associated with the claims file.

3.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
claimed stressors reported in the 
veteran's statements and examination 
reports.  This summary and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be sent to Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the law cited in the 
discussion above.  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, the RO finds that 
the veteran has a verified stressor, the 
veteran should be afforded a VA 
psychiatric examination.  The examiner 
should be informed as to which stressors 
have been verified for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressors supporting the diagnosis 
must be identified, as must be the 
evidence documenting the stressors.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder, including 
a copy of this remand decision, should be 
made available for review by the examiner 
in conjunction with the examination.

6.  Thereafter, the RO should carefully 
review the examination report to ensure 
that it is in compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal, considering all applicable laws 
and regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


